Citation Nr: 0327085	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for hearing loss of the 
right ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 2000 to October 
2000.  Her DD Form 214 indicates that this service was 
uncharacterized.  She received an entry-level separation; the 
narrative reason for separation was "fraudulent entry into 
military service (other)".  Under 38 C.F.R. § 3.12(k) 
(2003), an entry-level separation is considered to be "under 
conditions other than dishonorable" for purposes of 
determining eligibility for VA benefits.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in 
Montgomery, Alabama which, in pertinent part, denied service 
connection for bilateral plantar fasciitis and hearing loss 
of the right ear.  In September 2002, a personal hearing was 
a held at the RO before a veterans law judge.  The Board 
subsequently attempted to conduct additional evidentiary 
development.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly prior to the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

The veteran is advised that she may submit lay or medical 
evidence which tends to show that she currently has plantar 
fasciitis or hearing loss of the right ear which are related 
to service.  38 U.S.C.A. § 5103 (West 2002).  In this regard, 
the Board notes that the veteran apparently failed to report 
for VA examinations scheduled at the Montgomery VA Medical 
Center.  Although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street. 38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  However, the claims file does not contain a 
copy of the notice sent to the veteran.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
her claims for service connection.

2.  The RO should obtain a copy of the 
notice sent to the veteran informing her 
of the VA examinations scheduled in April 
2003.

3.  If a copy of the letter informing the 
veteran of the April 2003 examinations is 
not available, the RO should schedule an 
examination of the feet and an 
audiometric examination, as appropriate. 

All indicated tests and studies are to be 
performed.  Prior to the examinations, 
the claims folder must be made available 
to the examiners for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the reports of the examiners.

Following a review of the service and 
post-service medical records, the 
examiner(s) should state whether it is at 
least as likely as not that any diagnosed 
plantar fasciitis or hearing loss of the 
right ear is related to a disease or 
injury during the veteran's active duty 
service. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is again advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection 
for bilateral plantar fasciitis and 
hearing loss of the right ear.  If the 
claims are denied, the veteran should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


